Citation Nr: 1719595	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend, K.B.


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

Since the last July 2016 Supplemental Statement of the Case (SSOC) and in support of his claim, the Veteran has submitted additional medical records, a letter from his private physician, and a letter with more details of his experiences in Vietnam.

In October 2016, the Veteran and his friend, K.B., testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  In addition to PTSD, the Veteran's claims file includes diagnoses of anxiety, knowledge deficit, depressive disorder, sleep disorder, and various substance abuse disorders.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran claims that he has PTSD related to his active duty service in Vietnam from January 1967 to February 1968 participating in counterinsurgency operations.  See Military Personnel Record.  However, in June 2016, a VA examiner concluded that the Veteran did not have a current diagnosis of PTSD.  While the VA examiner described one of the Veteran's stressors - his fears of rocket attacks in Vietnam - the examiner makes no mention of the Veteran's other claimed stressors, e.g., seeing American soldiers wounded and killed and getting knocked to the ground when the fuel dump got hit by a rocket.  See December 2007 Medical Treatment Record and December 2016 Correspondence.  Furthermore, at his October 2016 Travel Board hearing, the Veteran testified that the VA examiner never asked him about his Vietnam experiences and that he (the Veteran) was unaware that the examination was conducted to determine if he had PTSD.

Review of the claims file shows that a VA psychiatrist first diagnosed the Veteran with PTSD and a substance-related disorder during outpatient treatment in March 2007.  The Veteran's claims file shows that subsequent psychiatrists and psychologists from VA and the Alabama Department of Corrections Mental Health Services (ALDOC) diagnosed the Veteran with PTSD, anxiety, knowledge deficit, depressive disorder, sleep disorder, and various substance abuse disorders consistently since 2007 until 2014, including new 2013 to 2014 ALDOC records associated with the claims file after the latest July 2016 SSOC.  Another new and relevant addition to the claims file since the July 2016 SSOC was an October 2016 letter from the Veteran's private physician, stating that the physician treated the Veteran for "sleep deprivation secondary to PTSD as a result of his military service in Vietnam," as well as a December 2016 letter recounting additional details of the Veteran's Vietnam experiences. 

Furthermore, there are no etiology opinions of record regarding any of the Veteran's diagnosed acquired psychiatric disorders, to include PTSD.  As noted above, the Veteran's claims file show additional diagnoses and treatments for anxiety, knowledge deficit, depressive disorder, sleep disorder, and various substance abuse disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In light of the foregoing, the Board finds that the June 2016 VA opinion was inadequate for a service connection determination for an acquired psychiatric disorder, to include PTSD.  As such, a remand is required in order to afford the Veteran another medical examination that addresses the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include whether he currently has PTSD under the current diagnostic criteria of DSM-5.  38 C.F.R. § 4.125(a).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, all relevant VA treatment records dated from March 2012 to the present should be associated with the claims file.

2. Review the Texas Tech University The Vietnam Center and Archive (http://www.virtual.vietnam.ttu.edu) for possible documents corroborating evidence of the Veteran's claimed stressors during the time of his service with Headquarters and Maintenance Squadron 17 at Da Nang Air Base from January 1967 to February 1968.  For example, attempts should be made to corroborate these stressors seeing American soldiers wounded and killed and getting knocked to the ground when the fuel dump got hit by a rocket.  See December 2007 Medical Treatment Record and December 2016 Correspondence.  
3. If it is not possible to corroborate the alleged stressors from the source listed above, contact any appropriate records repository or investigating agency to attempt to corroborate these stressors.  These depositories or agencies may include but are not limited to the National Personnel Records Center, the National Archives and Records Administration, the U.S. Army Management and Declassification Agency, the U.S. Army Heritage Center, and/or any appropriate Office of Inspector General to include but not limited to that of the Department of Veterans Affairs. 

4. After the above development is completed and any new documents have been associated with the claims file for review, schedule the Veteran for an examination to determine the nature, extent, and etiology of all current psychiatric disorder(s) that he may have.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The claims file must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including any necessary psychological testing, are to be performed, and the examiner should review the results of any testing prior to completing the report.  After examining the Veteran and reviewing the relevant evidence of record, the examiner should clearly identify all psychiatric disorders found from the date of his claim in October 2006 to the present to include anxiety, knowledge deficit, depressive disorder, sleep disorder, and various substance abuse disorders.

a) If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s) is consistent with the types, places, and circumstances of the Veteran's service and that the stressor(s) is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).
 
b) If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why.  The examiner should, to the extent possible, reconcile this finding with previous medical evidence showing diagnoses of PTSD or symptoms consistent with PTSD.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service.

c) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that the first clinical manifestation of any such diagnosed disorder is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his active service.
A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

5. Then, readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, furnish the 
Veteran and his representative with a Supplemental 
Statement of the Case and afford them the opportunity 
to respond before the file is returned to the Board for 
further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



